UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-03632 DWS Tax Free Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 5/31/2014 ITEM 1. REPORT TO STOCKHOLDERS May 31, 2014 Annual Report to Shareholders DWS Intermediate Tax/AMT Free Fund (On August 11, 2014, DWS Intermediate Tax/AMT Free Fund will be renamed Deutsche Intermediate Tax/AMT Free Fund.) Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 33 Statement of Assets and Liabilities 35 Statement of Operations 36 Statement of Changes in Net Assets 37 Financial Highlights 42 Notes to Financial Statements 51 Report of Independent Registered Public Accounting Firm 52 Information About Your Fund's Expenses 53 Tax Information 54 Advisory Agreement Board Considerations and Fee Evaluation 59 Board Members and Officers 64 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Although the fund seeks income that is exempt from federal income taxes, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: The economic recovery appears to be gaining traction here in the United States and across much of the globe. Still, the data we see on television and the Internet provide a mixed message. Corporate profit growth may be decelerating, but manufacturing and the housing market are strengthening. Employment numbers are not as strong as one would expect, yet consumer confidence is resilient. All in all, economic growth has been sufficient for the Federal Reserve to taper its bond-buying program. What lies ahead? Randy Brown, co-chief investment officer for Deutsche Asset & Wealth Management, suggests that "despite the slowdown in some emerging economies, global growth is likely to remain solid." And "as a result of stable economic growth and continued tapering, we expect the yields of long U.S. Treasuries to increase eventually." Does this view suggest the need for a change in strategy? The answer will depend on your current asset allocation as well as whether a change has occurred in your personal circumstances, objectives or investment time horizon. A trusted financial advisor who fully understands your specific situation and goals can be the best resource when weighing any major decisions. In any case, we believe that some measure of diversification across a variety of securities and asset classes makes sense. Although it doesn't insure against loss or guarantee a profit, diversification can help your portfolio weather short-term market fluctuations. And that is a helpful strategy in any environment. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. DWS Intermediate Tax/AMT Free Fund posted a return of 2.25% over the 12 months ended May 31, 2014. The overall municipal bond market, as measured by the unmanaged Barclays Municipal Bond Index, delivered a total return of 3.05% for the same period while the Barclays 7-Year Municipal Bond Index returned 3.13%. The average fund in the Morningstar Muni National Intermediate category returned 2.26% for the 12 months. Throughout the period, market interest rates reacted strongly to expectations regarding the economy and the potential for the U.S. Federal Reserve Board (the Fed) to begin unwinding its extremely accommodative monetary policy. Early in the period, municipal bond funds began to experience significant outflows as investors found the historically low yields on offer unappealing and sought to minimize exposure to rising interest rates. The negative sentiment intensified on comments from the Fed chair to the effect that the economy had stabilized sufficiently to consider a tapering of long-term bond purchases under its quantitative easing program. Overall bond market sentiment would soon stabilize to a degree on weaker data, including a downward revision in GDP growth that suggested the Fed had ample justification to keep its foot on the monetary pedal. This "stop and go" dynamic with respect to expectations for the Fed would repeat itself throughout much of the 12 months. Investment Strategy The fund invests in a wide variety of municipal bonds. These include general obligation bonds, for which payments of principal and interest are secured by the full faith and credit of the issuer and usually supported by the issuer's taxing power. In addition, securities held may include revenue bonds, for which principal and interest are secured by revenues from tolls, rents or other fees gained from the facility that was built with the bond issue proceeds. The fund’s management team seeks to hold municipal bonds that appear to offer the best opportunity to meet the fund’s objective of earning tax-exempt income. A number of factors influence the performance of municipal bonds. These include supply and demand for the asset class, the direction of overall interest rates, and the perceived credit risk associated with an individual municipal issuer. In selecting securities, the managers weigh the impact of the economic outlook and potential interest rate movements to characteristics of specific securities such as differing coupons, maturity dates and call dates, and changes in supply and demand within the municipal market. Finally, the managers may seek to take advantage if they believe the municipal yield curve presents an opportunity to gain incremental income with limited additional interest rate risk. Although portfolio management may adjust the dollar-weighted average effective maturity of the fund’s portfolio between three and 10 years, it generally intends to keep it between five and 10 years. In determining the dollar-weighted average effective maturity, portfolio management uses the security’s stated maturity or, if appropriate, an earlier date, reflecting a maturity-shortening device (such as a call, a put, prerefunding, prepayment or redemption provision, or a demand feature) which will likely cause the instrument to be repaid earlier than the stated maturity date. Municipal market sentiment was negatively impacted by Detroit’s July 2013 filing for bankruptcy and ongoing headline concerns over Puerto Rico’s economic and fiscal outlook. Treasury rates generally trended upward in the latter part of 2013, putting further pressure on all fixed-income prices, including those for municipals. As the period progressed, municipals would find some support as favorable yields relative to Treasuries drew demand from both retail investors and from institutional investors traditionally more focused on the taxable market. Municipal prices were also supported to a degree by a drop-off in new issuance. Entering 2014, markets appeared to become more comfortable with the likely pace of Fed tightening and bond market rates generally began to drift downward. At the same time, the trend of strong outflows from tax-free mutual funds eased. The result was a strong recovery in municipals over the first few months of 2014 and meaningful positive returns for the full 12 months ended May 31, 2014. "Entering 2014, markets appeared to become more comfortable with the likely pace of Fed tightening and bond market rates generally began to drift downward." Throughout the period ended May 31, 2014, the Fed kept short-term rates anchored near zero. While municipal yields rose sharply in the middle part of the period (the 30-year AAA reached a high of 4.51% in September of 2013), they essentially conducted a round trip over the full 12 months. Along the municipal yield curve, the two-year bond yield started and finished the period at 0.29%, while the 10-year yield rose from 2.09% to 2.16%, the 20-year from 2.90% to 3.00%, and the 30-year from 3.24% to 3.26%. (See the graph below for municipal bond yield changes from the beginning to the end of the period.) For the 12 months, the story with municipal market credit spreads — the incremental yield offered by lower- quality issues vs. AAA-rated issues — was mixed, with issues rated BBB and below lagging in large part due to Puerto Rico, while spreads tightened for many issues in the A-quality range. Municipal Bond Yield Curve (as of 5/31/14 and 5/31/13) Source: Municipal Market Data, AAA-rated universe This chart is for illustrative purposes only and is not intended to represent the yield of any DWS fund. Performance is historical and does not guarantee future results. Positive and Negative Contributors to Fund Performance Given a steep yield curve entering the period ended May 31, 2014, we maintained exposure to bonds with maturities in the 10-to-15-year range. This exposure was balanced with very short-term holdings in order to maintain an overall maturity within the fund’s guidelines. This barbelled yield curve positioning was the primary constraint on relative returns as longer-term issues were most impacted over the first several months of the period by rising rates and falling prices. This lost ground was largely regained as yields declined over the first several months of 2014, but on balance our positioning among longer maturities was a detractor for the full 12 months. With respect to the fund’s credit exposures, we had a slight tilt toward bonds rated A and a corresponding tilt away from BBB, as we have felt spreads were relatively tight for BBB issues. This proved helpful as the A-quality segment outperformed overall. In particular, the fund’s meaningful exposure to health care and airport-related issues helped returns as credit spreads tightened. While we had significant exposure to California, our underweighting within the state vs. its significant representation in the benchmark detracted from relative return. Outlook and Positioning Municipal yields, while reasonably attractive relative to U.S. Treasuries, ended the period at relatively low levels by recent historical standards. At the end of May 2014, the 10-year municipal bond yield of 2.16% was 87% of the comparable-maturity U.S. Treasury bond yield before taking into account the tax advantage of municipals. The 30-year municipal yield of 3.26% was 98% of the comparable U.S. Treasury yield. Given a relatively steep curve, longer-term issues continue to carry a substantial yield advantage. We are focusing purchases on bonds with maturities in the 8-to-15-year range, while seeking exposure to premium coupon issues that can provide a degree of protection against rising interest rates. Municipal market credit sentiment appears to have stabilized following the negative headlines of 2013. With respect to the fund’s credit exposure, we continue to see the most attractive opportunities among bonds in the A-quality range, while viewing spreads for issues rated BBB as relatively tight. As always, the expertise we bring to researching municipal sectors and individual issues continues to be of critical importance. Portfolio Management Team Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 1998. — Joined Deutsche Asset & Wealth Management in 1983. — Head of Municipal Bonds. — BA and MBA, University of Massachusetts at Amherst. Ashton P. Goodfield, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 1990. — Joined Deutsche Asset & Wealth Management in 1986. — BA, Duke University. Matthew J. Caggiano, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 1989. — BS, Pennsylvania State University; MS, Boston College. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. The Barclays 7-Year Municipal Bond Index is an unmanaged, total-return subset of the Barclays Municipal Bond Index. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The Morningstar Muni National Intermediate category consists of funds that invest in municipal bonds issued by various state and local governments to fund public projects and are free from federal taxes. These fund have an average duration of more than 4.5 years but less than seven years, or average maturity of more than five years but less than 12 years. Quantitative easing is a government monetary policy often used when interest rates are at or near zero. With this policy government or other securities are purchased from the market, causing the price of the securities purchased to rise and the yield or interest rates on the securities purchased to fall. For the companies whose bonds the central banks are willing to purchase, it means having to pay lower interest rates on new bonds issued to replace existing bonds that have matured. With lower borrowing costs, the central banks hope consumers will be encouraged to spend more, thus helping the overall economy and improving the balance sheets for the companies providing the goods and services on which consumers are spending their money. The yield curve is a graph with a left-to-right line that shows how high or low yields are, from the shortest to the longest maturities. Typically (and when the yield curve is characterized as "steep," this is especially true), the line rises from left to right as investors who are willing to tie up their money for a longer period are rewarded with higher yields. Credit spread is the additional yield provided by municipal bonds rated AA and below vs. municipals rated AAA with comparable effective maturity. Credit quality measures a bond issuer’s ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating the higher the probability of default. Credit quality does not remove market risk and is subject to change. Coupon is the interest rate, expressed as an annual percentage of face value, which a bond issuer promises to pay until maturity. Performance Summary May 31, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/14 Unadjusted for Sales Charge 2.25% 4.45% 4.12% Adjusted for the Maximum Sales Charge (max 2.75% load) –0.56% 3.86% 3.83% Barclays 7-Year Municipal Bond Index† 3.13% 5.11% 4.95% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/14 Unadjusted for Sales Charge 1.46% 3.60% 3.31% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –1.53% 3.43% 3.31% Barclays 7-Year Municipal Bond Index† 3.13% 5.11% 4.95% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/14 Unadjusted for Sales Charge 1.48% 3.65% 3.34% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 1.48% 3.65% 3.34% Barclays 7-Year Municipal Bond Index† 3.13% 5.11% 4.95% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/14 No Sales Charges 2.57% 4.64% 4.34% Barclays 7-Year Municipal Bond Index† 3.13% 5.11% 4.95% Institutional Class 1-Year 5-Year Life of Class* Average Annual Total Returns as of 5/31/14 No Sales Charges 2.53% 4.74% 4.25% Barclays 7-Year Municipal Bond Index† 3.13% 5.11% 4.76% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 31, 2013 are 0.78%, 1.56%, 1.54%, 0.61% and 0.51% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local taxes. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Institutional Class shares commenced operations on December 20, 2004. The performance shown for the index is for the time period of December 31, 2004 through May 31, 2014, which is based on the performance period of the life of Institutional Class. † The Barclays 7-Year Municipal Bond Index is an unmanaged, total return subset of the Barclays Municipal Bond Index. It includes maturities of six to eight years. Class A Class B Class C Class S Institutional Class Net Asset Value 5/31/14 $ 5/31/13 $ Distribution Information as of 5/31/14 Income Dividends, Twelve Months $ May Income Dividend $ SEC 30-day Yield‡‡ % Tax Equivalent Yield‡‡ % Current Annualized Distribution Rate‡‡ % ‡‡ The SEC yield is net investment income per share earned over the month ended May 31, 2014, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 0.45% and 1.43% for Classes B and S shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal federal income tax rate of 43.4%. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on May 31, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 1.76% and 2.79% for Classes B and S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of May 31, 2014 Principal Amount ($) Value ($) Municipal Bonds and Notes 99.0% Alabama 0.2% Alabama, State Public School & College Authority Revenue, Series A, 5.0%, 5/1/2024 Alaska 0.3% Alaska, State Housing Finance Corp., Mortgage Revenue, Series A, 4.0%, 6/1/2040 North Slope Boro, AK, General Obligation, Series A, 2.5%, 6/30/2014 Arizona 2.4% Arizona, Health Facilities Authority Revenue, Banner Health, Series A, 5.0%, 1/1/2020 Arizona, State Transportation Board Excise Tax Revenue, Maricopa County Regional Area Road, 5.0%, 7/1/2025 Arizona, Water Infrastructure Finance Authority Revenue, Series A, 5.0%, 10/1/2024 Arizona, Water Infrastructure Finance Authority Revenue, Water Quality, Series A, 5.0%, 10/1/2030 Maricopa County, AZ, Industrial Development Authority, Hospital Facility Revenue, Samaritan Health Services, Series B, ETM, 6.0%, 12/1/2019, INS: NATL Phoenix, AZ, Civic Improvement Corp., Airport Revenue, Series A, 5.0%, 7/1/2028 Phoenix, AZ, Civic Improvement Corp., Wastewater System Revenue, 5.5%, 7/1/2022 Phoenix, AZ, General Obligation, Series B, 5.0%, 7/1/2018 Pima County, AZ, Sewer Revenue, Series A, 5.0%, 7/1/2021 California 11.6% California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area: Series F-1, 5.0%, 4/1/2028 Series F-1, 5.25%, 4/1/2029 California, General Obligation, Economic Recovery, Series A, 5.25%, 7/1/2014, INS: NATL California, Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 6.0%, 7/1/2029 California, State Economic Recovery, Series A, 5.25%, 7/1/2021 California, State General Obligation: 4.0%, 9/1/2014 5.25%, 10/1/2025 California, State General Obligation, Various Purposes: 5.25%, 9/1/2027 5.75%, 4/1/2027 6.0%, 4/1/2018 6.0%, 3/1/2033 California, State Pollution Control Financing Authority, Solid Waste Disposal Revenue, Republic Services, Inc., Series B, 0.35%*, Mandatory Put 8/1/2014 @ 100, 8/1/2024 California, State Public Works Board, Lease Revenue, Capital Projects, Series I-1, 6.25%, 11/1/2021 California, State Public Works Board, Lease Revenue, Department of General Services, Buildings 8 & 9, Series A, 6.125%, 4/1/2028 California, State Public Works Board, Lease Revenue, Judicial Council Projects, Series A, 5.0%, 3/1/2024 California, University Revenues, Limited Project, Series E, 5.0%, 5/15/2021 Los Angeles, CA, Department of Airports Revenue, Los Angeles International Airport, Series A, 5.0%, 5/15/2031 Los Angeles, CA, General Obligation: Series A, Prerefunded 9/1/2015 @ 100, 5.0%, 9/1/2019, INS: AGMC Series A, Prerefunded 9/1/2015 @ 100, 5.0%, 9/1/2020, INS: AGMC Orange County, CA, Airport Revenue, Series A, 5.25%, 7/1/2025 Sacramento, CA, Municipal Utility District, Electric Revenue, Series U, 5.0%, 8/15/2023, INS: AGMC San Diego, CA, Public Facilities Financing Authority, Sewer Revenue, Series A, 5.125%, 5/15/2029 San Diego, CA, Public Facilities Financing Authority, Water Revenue: Series A, 5.25%, 8/1/2027 Series A, 5.25%, 8/1/2028 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Series E, 5.25%, 5/1/2024 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Governmental Purpose: Series C, 5.0%, 5/1/2025 Series C, 5.0%, 5/1/2026 South Orange County, CA, Public Finance Authority, Special Tax Revenue, Foothill Area, Series A, 5.25%, 8/15/2016, INS: NATL Turlock, CA, Public Financing Authority Revenue, 5.25%, 9/1/2015 Ventura County, CA, Certificates of Participation, Public Financing Authority III, 6.0%, 8/15/2026 Colorado 1.3% Aurora, CO, Water Improvement Revenue, First Lien, Series A, 5.0%, 8/1/2021, INS: AMBAC Colorado, Health Facilities Authority Revenue, Sisters Leavenworth, Series A, 5.25%, 1/1/2025 Colorado, State Building Excellent School Today, Certificate of Participation, Series G, 5.0%, 3/15/2025 Colorado, University Enterprise System Revenue, Series A, 5.5%, 6/1/2023 Denver City & County, CO, Airport Revenue System: Series B, 5.0%, 11/15/2020 Series B, 5.0%, 11/15/2021 Series B, 5.0%, 11/15/2022 University of Colorado, Hospital Authority Revenue, Series A, 4.0%, 11/15/2014 Connecticut 0.9% Connecticut, State General Obligation: Series C, 4.0%, 6/1/2014 Series C, 5.0%, 6/1/2017, INS: AGMC Connecticut, State Special Tax Obligation Revenue, Transportation Infrastructure, Series A, 5.0%, 10/1/2027 Delaware 0.4% Delaware, Transportation Authority Revenue, 5.0%, 9/1/2024 District of Columbia 0.4% District of Columbia, Income Tax Revenue, Series A, 5.0%, 12/1/2023 Florida 5.4% Broward County, FL, Airport System Revenue: Series P-2, 5.0%, 10/1/2021 Series Q-1, 5.0%, 10/1/2021 Broward County, FL, Water & Sewer Utility Revenue, Series A, 5.0%, 10/1/2024 Dade County, FL, Health Facilities Authority Hospital Revenue, Baptist Hospital of Miami Project, Series A, ETM, 5.75%, 5/1/2021, INS: NATL Florida, Citizens Property Insurance Corp.: Series A-1, 5.0%, 6/1/2020 Series A-1, 5.0%, 6/1/2021 Florida, Housing Finance Corp. Revenue, Homeowner Mortgage Special Program, Series A, 5.0%, 7/1/2028 Jacksonville, FL, Sales Tax Revenue, Better Jacksonville, 5.0%, 10/1/2021 Miami Beach, FL, Health Facilities Authority, Mount Sinai Medical Center, 3.0%, 11/15/2014 Miami-Dade County, FL, Aviation Revenue: Series B, 5.0%, 10/1/2024 Series A, 5.75%, 10/1/2026 Miami-Dade County, FL, Aviation Revenue, Miami International Airport: Series A-1, 5.5%, 10/1/2025 Series A-1, 5.5%, 10/1/2026 Miami-Dade County, FL, School Board, Certificates of Participation, Series A, 5.0%, 5/1/2019, INS: NATL Miami-Dade County, FL, Water & Sewer Systems Revenue, 5.0%, 10/1/2027, INS: AGMC Orlando & Orange County, FL, Expressway Authority Revenue: Series B, 5.0%, 7/1/2022 Series A, 5.0%, 7/1/2028 South Florida, Water Management District, Certificates of Participation, 5.0%, 10/1/2018, INS: AMBAC South Miami, FL, Health Facilities Authority, Hospital Revenue, Baptist Health South Florida Group, 5.0%, 8/15/2021 Georgia 4.7% Atlanta, GA, Airport Passenger Facility Charge Revenue, Series B, 5.0%, 1/1/2021 Atlanta, GA, Airport Revenue, Series C, 5.75%, 1/1/2023 Atlanta, GA, Water & Wastewater Revenue: Series B, 5.0%, 11/1/2022 Series B, 5.25%, 11/1/2027, INS: AGMC DeKalb County, GA, Water & Sewer Revenue, Series A, 5.25%, 10/1/2029 Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Georgia Healthcare, Series B, 5.5%, 2/15/2029 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue, Series A, 5.5%, 9/15/2024, GTY: Merrill Lynch & Co., Inc. Georgia, Municipal Electric Authority, Comb Cycle Project: Series A, 5.0%, 11/1/2022 Series A, 5.0%, 11/1/2027 Georgia, Municipal Electric Authority, General Resolution Projects, Series A, 5.25%, 1/1/2019 Georgia, Municipal Electric Authority, Project One, Series A, 5.0%, 1/1/2021 Georgia, State Municipal Electric Authority, Series GG, 5.0%, 1/1/2022 Georgia, State Road & Tollway Authority Revenue, Federal Highway Grant Anticipation Bonds, Series A, 5.0%, 6/1/2021 Guam 0.1% Guam, Government Limited Obligation Revenue, Section 30, Series A, 5.375%, 12/1/2024 Hawaii 1.4% Hawaii, State Airports Systems Revenue: Series A, 5.25%, 7/1/2027 Series A, 5.25%, 7/1/2028 Series A, 5.25%, 7/1/2029 Hawaii, State General Obligation, Series DK, 5.0%, 5/1/2021 Illinois 5.7% Chicago, IL, Core City General Obligation, Capital Appreciation Project, Series A, 5.3%, 1/1/2016, INS: NATL Chicago, IL, O'Hare International Airport Revenue: Series D, 5.0%, 1/1/2023 Series C, 5.25%, 1/1/2030, INS: AGC Chicago, IL, Park District, Harbor Facilities, Series D, 5.0%, 1/1/2024 Chicago, IL, Waterworks Revenue: 4.0%, 11/1/2021 5.0%, 11/1/2021 Illinois, Metropolitan Pier & Exposition Authority Revenue, McCormick Place Project, Series B, 5.0%, 12/15/2026 Illinois, Municipal Electric Agency Power Supply, Series A, 5.25%, 2/1/2018, INS: NATL Illinois, Railsplitter Tobacco Settlement Authority Revenue: 5.0%, 6/1/2019 5.25%, 6/1/2020 Illinois, Regional Transportation Authority, Series A, 5.5%, 7/1/2024, INS: NATL Illinois, State Finance Authority Revenue, Northwestern University, Series C, 0.03%*, 12/1/2034 Illinois, State General Obligation: 4.0%, 8/1/2014 Series A, 5.0%, 4/1/2015 5.5%, 7/1/2024 Illinois, State Toll Highway Authority Revenue: Series A, 5.0%, 1/1/2027 Series A, 5.0%, 1/1/2028 Series A-1, 5.25%, 1/1/2030 Illinois, State Unemployment Insurance Fund, Building Receipts Revenue, Series B, 5.0%, 12/15/2019 Illinois, Will, Grundy Etc. Counties, Community College District Number 525, Joliet Jr. College, 6.25%, 6/1/2021 Rockford-Concord Commons, IL, Housing Facility, Concord Commons Project, Series A, 6.15%, 11/1/2022 University of Illinois, Higher Education Revenue, Auxiliary Facilities System: Series A, 5.5%, 4/1/2015, INS: AMBAC Series A, 5.5%, 4/1/2016, INS: AMBAC Indiana 1.9% Indiana, Finance Authority, Water Utility Revenue, Citizens Energy, 3.0%, 10/1/2014 Indiana, State Finance Authority Revenue, State Revolving Fund Program, Series B, 5.0%, 2/1/2029 Indiana, State Finance Authority, Economic Development Revenue, Republic Services, Inc. Project, Series B, 0.32%*, Mandatory Put 9/2/2014 @ 100, 5/1/2028 Indiana, Transportation Finance Authority Highway Revenue, Series A, 5.5%, 12/1/2022 Indiana, Wastewater Utility Revenue, CWA Authority Project, Series A, 5.0%, 10/1/2027 Indianapolis, IN, Local Public Improvement Bond Bank, Series K, 5.0%, 6/1/2026 Jasper County, IN, Pollution Control Revenue, Northern Indiana Public Service, Series C, 5.85%, 4/1/2019, INS: NATL Iowa 0.7% Iowa, State Finance Authority, Health Facilities Revenue, Iowa Health System, 5.25%, 2/15/2029, INS: AGC Kansas 1.1% Johnson County, KS, School District General Obligation, Unified School District No. 231, Series A, 5.25%, 10/1/2014, INS: AGMC Kansas, State Department of Transportation Highway Revenue, Series A-2, 0.29%**, 9/1/2014 Kansas, State Development Finance Authority Hospital Revenue, Adventist Health, 5.5%, 11/15/2022 Kansas, State Development Finance Authority Revenue, Sisters Leavenworth, Series A, 5.25%, 1/1/2025 Kentucky 0.5% Kentucky, Asset/Liability Commission Agency Revenue, Federal Highway Trust, First Series, 5.25%, 9/1/2019, INS: NATL Louisville & Jefferson County, KY, Metropolitan Government Revenue, Catholic Health Initiatives: Series A, 5.0%, 12/1/2023 Series A, 5.0%, 12/1/2024 Louisiana 0.2% Louisiana, Local Government Environmental Facilities & Community Development Authority, LCTCS Facilities Corp. Project, Series B, 5.0%, 10/1/2027, INS: AGC Louisiana, Regional Transit Authority, Sales Tax Revenue, 5.0%, 12/1/2025, INS: AGMC Maine 0.5% Maine, Health & Higher Educational Facilities Authority Revenue, Series A, 5.25%, 7/1/2031 Maryland 0.3% Maryland, General Obligation, State & Local Facilities Loan, Series 2, Prerefunded 8/1/2017 @ 100, 5.0%, 8/1/2019 Massachusetts 2.7% Massachusetts, Metropolitan Boston Transit Parking Corp., Systemwide Parking Revenue, Senior Lien, 5.0%, 7/1/2028 Massachusetts, State Development Finance Agency Revenue, Harvard University, Series B-3, 5.0%, 1/1/2022 Massachusetts, State Development Finance Agency Revenue, Partners Healthcare System, Inc., Series M-3, 0.61%**, Mandatory Put 1/30/2018 @ 100, 7/1/2038 Massachusetts, State General Obligation, Series D, 5.5%, 11/1/2015, INS: NATL Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 6.0%, 7/1/2024 Massachusetts, State Housing Finance Agency, Series 162, 2.75%, 12/1/2041 Massachusetts, State School Building Authority, Sales Tax Revenue, Series B, 5.0%, 10/15/2027 Massachusetts, State Water Resources Authority, Series C, 5.0%, 8/1/2029 Michigan 2.3% Brighton, MI, School District General Obligation, Series II, Zero Coupon, 5/1/2016, INS: AMBAC Detroit, MI, City School District Building & Site: Series A, 5.0%, 5/1/2020 Series A, 5.0%, 5/1/2021 Michigan, State Building Authority Revenue, Facilities Program, Series II-A, 5.0%, 10/15/2024 Michigan, State Finance Authority Revenue, Local Government Loan Program, Series C, 3.0%, 11/1/2014 Michigan, State Finance Authority Revenue, Unemployment Obligation Assessment, Series B, 5.0%, 7/1/2021 Michigan, State Hospital Finance Authority Revenue, Ascension Health Senior Credit Group, Series B, 5.0%, 11/15/2025 Michigan, State Trunk Line, 5.0%, 11/1/2024 Minnesota 0.7% Minnesota, State General Fund Revenue, Series B, 5.0%, 3/1/2023 Minnesota, State General Obligation: 5.0%, 6/1/2020 Prerefunded 6/1/2016 @ 100, 5.0%, 6/1/2020 Mississippi 1.2% Mississippi, Business Financial Corp., Mississippi Retirement Facilities Revenue, Wesley Manor, Series A, 5.45%, 5/20/2034 Mississippi, Development Bank Special Obligation, Department of Corrections: Series C, 5.25%, 8/1/2027 Series D, 5.25%, 8/1/2027 Mississippi, Home Corp., Single Family Mortgage Revenue, Series C-1, 5.6%, 6/1/2038 Rankin County, MS, School District General Obligation, 5.25%, 2/1/2015, INS: NATL Missouri 0.6% Cape Girardeau County, MO, Industrial Development Authority, St. Francis Medical Center: Series A, 5.0%, 6/1/2022 Series A, 5.0%, 6/1/2023 Missouri, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Washington University, Series A, 5.5%, 6/15/2016 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Homeownership Loan Program, Series D, 4.8%, 3/1/2040 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Special Homeownership Loan Program Market Bonds, Series E-1, 5.0%, 11/1/2027 Nebraska 0.7% Nebraska, State Investment Finance Authority, Single Family Housing Revenue: Series E, 3.0%, 3/1/2043 Series C, 4.5%, 9/1/2043 Nevada 0.9% Clark County, NV, Board Bank: 5.0%, 6/1/2024 5.0%, 6/1/2025 Clark County, NV, General Obligation, Series A, 5.0%, 12/1/2026 Nevada, State Unemployment Compensation Fund, Special Revenue, 4.0%, 12/1/2015 New Hampshire 0.2% New Hampshire, State Turnpike Systems: Series B, 5.0%, 2/1/2020 Series B, 5.0%, 2/1/2024 New Jersey 2.8% New Jersey, Economic Development Authority Revenue, Cigarette Tax, ETM, 5.375%, 6/15/2014 New Jersey, Economic Development Authority Revenue, School Facilities Construction, Series O, Prerefunded 3/1/2015 @ 100, 5.0%, 3/1/2017 New Jersey, State Building Authority, Series A, 5.0%, 6/15/2015 New Jersey, State Economic Development Authority Revenue: 5.0%, 6/15/2020 5.0%, 6/15/2021 5.0%, 6/15/2023 New Jersey, State Economic Development Authority Revenue, School Facilities Construction: Series W, 5.0%, 3/1/2019 Series W, Prerefunded 3/1/2018 @ 100, 5.0%, 3/1/2019 Series NN, 5.0%, 3/1/2025 Series NN, 5.0%, 3/1/2026 New Jersey, State Transportation Trust Fund Authority: Series B, 5.25%, 6/15/2025 Series B, 5.25%, 6/15/2026 New Mexico 0.2% New Mexico, Mortgage Finance Authority, Single Family Mortgage: "I", Series E, 5.3%, 9/1/2040 "I", Series D, 5.35%, 9/1/2040 Series I-B-2, 5.65%, 9/1/2039 New York 9.5% New York, Metropolitan Transportation Authority Revenue: Series D-2B, 0.704%**, Mandatory Put 5/15/2018 @ 100, 11/1/2032, INS: AGMC Series B-2, 5.0%, 11/15/2021 Series A, 5.5%, 11/15/2014, INS: AMBAC New York, Metropolitan Transportation Authority, Dedicated Tax Fund, Series A-1, 0.03%*, 11/1/2031, LOC: Morgan Stanley Bank New York, State Dormitory Authority Personal Income Tax Revenue: Series A, 5.0%, 3/15/2019 Series A, 5.0%, 12/15/2021 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Memorial Sloan-Kettering, Series 1, 4.0%, 7/1/2021 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Mount Sinai School of Medicine, Series A, 5.0%, 7/1/2021 New York, State Dormitory Authority, State Personal Income Tax Revenue, Series A, 5.0%, 2/15/2022 New York, State Environmental Facilities Corp., State Clean Water & Drinking Revolving Funds, New York City Municipal Water Finance Authority Projects, 5.0%, 6/15/2029 New York, State Thruway Authority, Series J, 5.0%, 1/1/2028 New York, State Thruway Authority General Revenue, Junior Indebtedness, Series A, 5.0%, 5/1/2019 New York, Tobacco Settlement Financing Corp. Revenue, Asset Backed, Series B, 5.0%, 6/1/2020 New York, Utility Debt Securitization Authority, Restructuring Revenue, Series TE, 5.0%, 12/15/2016 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series AA, 5.0%, 6/15/2021 New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Generation Resolution, Series FF-1, 0.07%*, 6/15/2044, SPA: Bank of America NA New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series A-1, 144A, 0.04%*, 11/15/2028, SPA: TD Bank NA Series B1, 5.0%, 11/1/2027 Series B1, 5.0%, 11/1/2028 Series D-1, 5.0%, 11/1/2028 Series E-1, 5.0%, 2/1/2029 Series B1, 5.0%, 11/1/2029 New York, NY, General Obligation: Series F, 5.0%, 8/1/2024 Series D-1, 5.0%, 8/1/2029 Triborough, NY, Bridge & Tunnel Authority Revenues, Series A, 5.0%, 11/15/2028 North Carolina 1.3% Charlotte, NC, Airport Revenue, Series A, 5.5%, 7/1/2034 North Carolina, Eastern Municipal Power Agency Systems Revenue, Series B, 5.0%, 1/1/2026 North Carolina, Electric Revenue, Catawba Municipal Power Agency No. 1, Series A, 5.25%, 1/1/2020 North Carolina, State Capital Improvement Obligation, Series A, 5.0%, 5/1/2024 North Dakota 0.1% Fargo, ND, Sanford Health Systems Revenue, 5.5%, 11/1/2021 Ohio 2.4% Cleveland, OH, Airport Systems Revenue, Series A, 5.0%, 1/1/2027 Columbus, OH, General Obligation, Series 1, 5.0%, 7/1/2023 Lucas County, OH, Hospital Revenue, Promedica Healthcare, Series D, 5.0%, 11/15/2024 Ohio, American Municipal Power, Inc. Revenue, Fremont Energy Center Project: Series B, 5.0%, 2/15/2020 Series B, 5.0%, 2/15/2021 Ohio, State Air Quality Development Authority, State Valley Electric Corp., Series A, 0.05%*, 2/1/2026, LOC: Bank of Nova Scotia Ohio, State Capital Facilities Lease Appropriation-Administration Building Fund Projects, Series A, 5.0%, 10/1/2022 Ohio, State Higher Educational Facility Commission Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2021 Ohio, State Higher Educational Facility Commission Revenue, Summa Health Systems 2010 Project, 5.5%, 11/15/2030, INS: AGMC Ohio, State Housing Finance Agency, Residential Mortgage Revenue, Mortgage-Backed Securities Program, Series E, 5.0%, 9/1/2039 Ohio, State Solid Waste Revenue, Republic Services, Inc. Project, 0.32%*, Mandatory Put 9/2/2014 @ 100, 11/1/2035 Ohio, State Turnpike Commission, Infrastructure Projects, Series A-1, 5.25%, 2/15/2029 Ohio, Water & Sewer Revenue, Water Development Authority, Pure Water Improvement Project, Series B, 5.5%, 6/1/2015, INS: AGMC Oklahoma 0.1% Oklahoma, Ordinance Works Authority, Ralston Purina Project, 6.3%, 9/1/2015 Oregon 2.0% Clackamas County, OR, North Clackamas School District No. 12, Convertible Deferred Interest, Series B, 5.0%, 6/15/2027, INS: AGMC Oregon, State Department of Administrative Services Lottery Revenue, Series A, 5.25%, 4/1/2028 Oregon, State General Obligation: Series L, 5.0%, 5/1/2025 Series J, 5.0%, 5/1/2029 Port of Portland, OR, Airport Revenue, Passenger Facility Charge, Portland International Airport: Series A, 5.5%, 7/1/2026 Series A, 5.5%, 7/1/2029 Pennsylvania 2.0% Pennsylvania, Commonwealth Systems of Higher Education, University of Pittsburgh Capital Project, Series B, 5.5%, 9/15/2024 Pennsylvania, Saint Mary Hospital Authority, Health System Revenue, Catholic Health East, Series A, 5.0%, 11/15/2021 Pennsylvania, State Economic Development Financing Authority, Unemployment Compensation Revenue: Series A, 4.0%, 7/1/2014 Series B, 5.0%, 7/1/2021 Pennsylvania, State Industrial Development Authority, Economic Development, 4.0%, 7/1/2014 Pennsylvania, State Turnpike Commission Revenue: Series B-1, 0.94%**, 12/1/2020 Series B, 1.21%**, 12/1/2019 Series C, 5.5%, 12/1/2026 Series C, 5.5%, 12/1/2027 Series C, 5.5%, 12/1/2028 Philadelphia, PA, Redevelopment Authority, Multi-Family Housing Revenue, Woodstock, 5.45%, 2/1/2023 Puerto Rico 0.5% Puerto Rico, Electric Power Authority Revenue, Series NN, 5.25%, 7/1/2021, INS: NATL Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.5%, 8/1/2028 Series A, Prerefunded 8/1/2019 @ 100, 5.5%, 8/1/2028 Rhode Island 0.3% Rhode Island, State & Providence Plantations, Construction Capital Development Loan, Series A, 5.0%, 8/1/2017, INS: AGMC South Carolina 0.2% Greenwood County, SC, Hospital Revenue, Self Regional Healthcare, Series B, 5.0%, 10/1/2025 Tennessee 0.8% Tennessee, Housing Development Agency, Residential Financing Program Revenue, Series 1C, 3.0%, 7/1/2038 Tennessee, State Housing Development Agency, Homeownership Program: Series 2C, 4.0%, 7/1/2038 Series 1C, 4.5%, 7/1/2037 Texas 18.7% Allen, TX, Independent School District, 5.0%, 2/15/2025 Alvin, TX, Independent School District, School House, Series B, 2.0%, Mandatory Put 8/15/2015 @ 100, 2/15/2039 Brownsville, TX, Electric Revenue, ETM, 6.25%, 9/1/2014, INS: NATL Comal, TX, Independent School District, School Building Improvements, 5.25%, 2/1/2020 Cypress-Fairbanks, TX, Independent School District, School House Building Improvements: 5.0%, 2/15/2019 5.0%, 2/15/2021 Dallas, TX, Certificates Obligation, 5.0%, 2/15/2021 Dallas, TX, Waterworks & Sewer Systems Revenue: 5.0%, 10/1/2029 5.0%, 10/1/2030 Dallas-Fort Worth, TX, International Airport Revenue, Series B, 5.0%, 11/1/2028 El Paso, TX, Independent School District, School Building Improvements, 5.0%, 8/15/2022 Fort Bend, TX, Independent School District, 5.0%, 8/15/2026 Fort Worth, TX, Independent School District, School Building, 5.0%, 2/15/2028 Gulf Coast, TX, Waste Disposal Authority, Exxon Mobil Project, 0.06%*, 6/1/2020 Harris County, TX, Cultural Education Facilities Finance Corp. Revenue, Memorial Herman Hospital Health System: Series B, 0.26%**, 6/1/2014 Series B, 0.36%**, 6/1/2015 Series B, 0.65%**, Mandatory Put 12/1/2019 @ 100, 12/1/2042 (a) Harris County, TX, Flood Control District, Contract Tax, Series A, 5.0%, 10/1/2029 Harris County, TX, Metropolitan Transit Authority, Sales & Use Tax, Series A, 5.0%, 11/1/2031 Harris County, TX, Permanent Improvement, Series A, 5.0%, 10/1/2028 Harris County, TX, Port Houston Authority, Series D-1, 5.0%, 10/1/2035 Houston, TX, Airport Systems Revenue: Series B, 5.0%, 7/1/2026 Series B, 5.0%, 7/1/2027 Series A, 5.25%, 7/1/2029 Houston, TX, Public Improvement, Series A, 5.0%, 3/1/2026 Houston, TX, Utility Systems Revenue: Series C, 5.0%, 5/15/2022 Series A, 5.25%, 11/15/2028 Humble, TX, Independent School District, School Building, Series A, 5.0%, 2/15/2029 Lewisville, TX, Independent School District, School Building, 5.0%, 8/15/2026 Longview, TX, Independent School District, School Building Improvements, 5.0%, 2/15/2022 Lubbock, TX, General Obligation, 5.0%, 2/15/2029 Mission, TX, State Economic Development Corp., Solid Waste Disposal Revenue, Republic Services, Inc., Series A, 0.35%*, Mandatory Put 7/1/2014 @ 100, 1/1/2020 North Texas, Tollway Authority Revenue, First Tier: Series E-3, 5.75%*, Mandatory Put 1/1/2016 @ 100, 1/1/2038 Series A, 6.0%, 1/1/2022 North Texas, Tollway Authority Revenue, Special Projects Systems: Series D, 5.25%, 9/1/2027 Series A, 5.5%, 9/1/2028 Pasadena, TX, Independent School District, 5.0%, 2/15/2027 Plano, TX, General Obligation, 5.0%, 9/1/2029 San Antonio, TX, Electric & Gas Revenue, Series A, 5.25%, 2/1/2026 San Antonio, TX, General Improvement, Series 2006, 5.5%, 8/1/2014, INS: NATL San Antonio, TX, Water Systems Revenue, Junior Lien, Series E, 5.0%, 5/15/2027 Tarrant County, TX, Cultural Education Facilities Finance Corp. Revenue, Texas Health Resources: Series A, 5.0%, 2/15/2018 Series A, 5.0%, 2/15/2019 Series A, 5.0%, 2/15/2020 Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Scott & White Healthcare, 5.25%, 8/15/2023 Texas, Dallas-Fort Worth International Airport Revenue: Series A, 5.0%, 11/1/2018 Series A, 5.0%, 11/1/2019 Series D, 5.0%, 11/1/2024 Series C, 5.0%, 11/1/2025 Series C, 5.0%, 11/1/2026 Texas, Grapevine-Colleyville Independent School District Building, 5.0%, 8/15/2031 Texas, Municipal Power Agency Revenue: Zero Coupon, 9/1/2014, INS: NATL ETM, Zero Coupon, 9/1/2014, INS: NATL Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue: 5.25%, 8/1/2017, GTY: The Goldman Sachs Group, Inc. 5.5%, 8/1/2020, GTY: The Goldman Sachs Group, Inc. Texas, State Department of Housing & Community Affairs, Residential Mortgage Revenue, Series A, 5.375%, 1/1/2039 Texas, State Municipal Gas Acquisition & Supply Corp., III Gas Supply Revenue, 5.0%, 12/15/2022 Texas, State Transportation Commission Revenue, First Tier, 5.0%, 4/1/2022 Texas, State Transportation Commission, State Highway Fund Revenue, Series B, 0.41%**, Mandatory Put 4/1/2017 @ 100, 4/1/2032 Texas, State Veterans Housing Assistance Program, Fund II, Series A, 5.25%, 12/1/2023 Texas, Water Development Board Revenue, State Revolving Fund: Series B, Prerefunded 7/15/2014 @ 100, 5.0%, 7/15/2017 Series A, 5.0%, 7/15/2020 Series B, 5.25%, 7/15/2021 West Harris County, TX, Regional Water Authority, Water Systems Revenue: 5.0%, 12/15/2026 5.0%, 12/15/2027 5.0%, 12/15/2028 Williamson County, TX, Limited Tax-Park, 3.0%*, Mandatory Put 8/15/2015 @ 100, 8/15/2034 Utah 0.2% Intermountain Power Agency, UT, Power Supply Revenue, Series A, ETM, 6.15%, 7/1/2014, INS: NATL Riverton, UT, Hospital Revenue, IHC Health Services, Inc., 5.0%, 8/15/2020 Virgin Islands 0.1% Virgin Islands, Public Finance Authority Revenue, Series B, 5.0%, 10/1/2019 Washington 6.8% King County, WA, Public Hospital District No. 2: 5.0%, 12/1/2021 5.0%, 12/1/2022 Seattle, WA, Municipal Light & Power Revenue, Series B, 5.0%, 2/1/2025 Seattle, WA, Water System Revenue: 5.0%, 2/1/2020 5.0%, 2/1/2025, INS: AGMC Washington, State Economic Development Finance Authority, Solid Waste Dispensary Revenue, Waste Management, Inc., Series D, 2.0%, Mandatory Put 9/2/2014 @ 100, 11/1/2017 Washington, State General Obligation: Series R-2014A, 3.0%, 7/1/2015 Series 2011-A, 5.0%, 8/1/2028 Series 2011-A, 5.0%, 8/1/2031 Series A, 5.0%, 8/1/2032 Washington, State Housing Finance Commission, Homeownership Program, Series A, 4.7%, 10/1/2028 Washington, State Motor Vehicle Fuel Tax: Series B, 5.0%, 7/1/2025, INS: AGMC Series 2010-B, 5.0%, 8/1/2027 West Virginia 0.2% West Virginia, Transportation/Tolls Revenue, 5.25%, 5/15/2015, INS: NATL Wisconsin 1.5% Wisconsin, State Clean Water Revenue: Series 1, 5.0%, 6/1/2031 Series 3, 5.5%, 6/1/2025 Wisconsin, State General Appropriation Revenue, Series A, 6.0%, 5/1/2026 Wisconsin, State General Obligation: Series 1, 5.0%, 5/1/2027 Series A, 5.25%, 5/1/2026 Wisconsin, State Health & Educational Facilities Authority Revenue, Children's Hospital of Wisconsin, Series B, 5.375%, 8/15/2024 % of Net Assets Value ($) Total Investment Portfolio (Cost $1,479,863,611)† Other Assets and Liabilities, Net Net Assets * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of May 31, 2014. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of May 31, 2014. † The cost for federal income tax purposes was $1,479,197,309. At May 31, 2014, net unrealized appreciation for all securities based on tax cost was $112,281,973. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $113,485,612 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,203,639. (a) When-issued security. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. GTY: Guaranty Agreement INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (b) $
